Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 1 of 10 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   THE LAW OFFICE OF HAKIMI & SHAHRIARI
     7080 Hollywood Blvd., Suite 804
 4   Los Angeles, CA 90028
 5   Telephone: (323) 672 - 8281
     Facsimile: (213) 402 - 2170
 6   Attorneys for Plaintiff,
     RACHEL LEE
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA

10
     Rachel Lee,                                      Case No.:
11
               Plaintiff,
12
         v.                                           COMPLAINT FOR VIOLATIONS OF:
13                                                    AMERICAN’S WITH DISABILITIES
     Ari Highland Village LP, a California            ACT OF 1990, 42 U.S.C. § 12181 et seq.;
14   Limited Partnership; and Does 1-10               UNRUH CIVIL RIGHTS ACT,
                                                      CALIFORNIA CIVIL CODE § 51 et seq.
15             Defendants.
                                                      JURY DEMAND
16
17
18
19            Plaintiff Rachel Lee (hereinafter referred to as “Plaintiff”), complains of Ari
20   Highland Village LP, a California Limited Partnership, and Does 1-10 (each, individually

21   a “Defendant” and collectively “Defendants”) and alleges as follows:

22                                 I.     PARTIES

23            1.     Plaintiff is confined to a wheelchair and can barely see. Plaintiff
24   suffers from severe fibromyalgia which prevents Plaintiff from walking or standing.
25   Plaintiff is also visually impaired. Plaintiff relies on a wheelchair for mobility.
26   Plaintiff cannot walk or stand without assistance. Plaintiff is qualified as being
27   disabled pursuant to 42 USC Section 12102(2)(A), the California Unruh Civil
28

                                              COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 2 of 10 Page ID #:2



 1   Rights Act, Sections 51, et seq. and 52, et seq., and other statutory laws which
 2   protect the rights of “disabled persons”. She has been issued a Disabled Person
 3
     Parking Placard by the State of California. Plaintiff is a California resident with
 4
     physical disabilities.
 5
            2.     Defendant Ari Highland Village LP, a California Limited Partnership,
 6
     owned the property (“Property”) located at 16964 S Highland Ave., Fontana, California
 7
     92336, at all relevant times.
 8
            3.     There is a business establishment on the Property known as the “Sprouts”
 9
     (hereinafter “the supermarket”).
10
            4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
11
     owners, subsidiaries, parent companies, employers, employees, agents, corporate officers,
12
     managers, principles and/or representatives of Defendants. Plaintiff is unaware of the true
13
     names and capacities of Defendants sued herein, as DOES 1 through 10, inclusive, and
14
     therefore, sues those Defendants by fictitious names. Plaintiff requests that the Court grant
15
     leave to amend this complaint to allege the true names and capacities when determined by
16
     whatever source.
17
            5.     Plaintiff alleges that Defendants at all times have been and are relevant to
18
     this cause of action, the owners, franchisees, lessees, general partners, limited partners,
19
     agents, employees, employers, represent partners, subsidiaries, partner companies, and/or
20
     joint ventures of the remaining Defendants and were acting within the course and scope of
21
     that relationship. Plaintiff is further informed and believes and alleges that each of the
22
     Defendants gave consent to, ratified, and/or authorized the acts alleged of each of the
23
     remaining defendants.
24
            6.     Plaintiff visited the public accommodations owned and operated by
25
     Defendants with the intent to purchase and/or use the goods, services, facilities, privileges,
26
     advantages or accommodations operated and/or owned by Defendants.
27
     ///
28
                                             2
                                         COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 3 of 10 Page ID #:3



 1                                 II.     JURISDICTION & VENUE
 2          7.      This Court has subject matter jurisdiction over this action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with Disabilities
 4   Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 5          8.      Pursuant to supplemental jurisdiction, an attendant and related cause of
 6   action, arising from the same nucleus of operative facts and arising out of the same
 7   transactions, is also brought under California’s Unruh Civil Rights Act, which act
 8   expressly incorporates the ADA.
 9          9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is located in
11   this district and that Plaintiffs cause of action arose in this district.
12                                 III.    FACTS
13          10.     The Property owned by Defendants is a facility which is open to the public
14   and is a business establishment.
15          11.     Plaintiff alleges that the Property has been newly constructed and/or
16   underwent remodeling, repairs, or alterations since 1992, and that Defendants have failed
17   to comply with California access standards which applied at the time of each new
18   construction and/or alteration or failed to maintain accessible features in operable working
19   condition.
20          12.     Plaintiff visited the Property during the relevant statutory period on May
21   2019 to patronize the supermarket.
22          13.     Defendants did not offer persons with disabilities with equivalent facilities,
23   privileges and advantages offered by Defendants to other patrons.
24          14.     Plaintiff encountered barriers (both physical and intangible) that interfered
25   with – and denied – Plaintiff the ability to use and enjoy the goods, services, privileges
26   and accommodations offered at the Property.
27          15.     Electric scooters for patrons visiting the Property are among the facilities,
28   privileges, and advantages offered by Defendants to patrons of the Property.
                                               3
                                           COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 4 of 10 Page ID #:4



 1          16.    These electric scooters are parked in the supermarket and are ostensibly
 2   offered to shoppers, particularly disabled shoppers, to help them while they shop.
 3          17.    Plaintiff was denied the use of the electric scooters offered because she
 4   could not access them. She could not reach them the way they were parked. The scooters
 5   were parked tightly alongside one another, next to a wall. They were parked so close to
 6   each other, there was no way for Plaintiff to reach the scooter, let alone embark, to ride
 7   one. The scooters were also too close to the wall to allow approach. While there is
 8   sometimes a supermarket employee called a “Greeter” who might be available to assist
 9   disabled patrons to reach the closely parked scooters, there was none to help Plaintiff that
10   day. There often is a problem with availability of a supermarket employees to help
11   patrons. Plaintiff must often wait unreasonable amounts of time to get help. Sometimes,
12   like on this occasion, there was nobody available to help her, leaving Plaintiff frustrated
13   and embarrassed.
14          18.    Plaintiff was also denied service at the seafood counter. After the market
15   employees put the seafood in bags for patrons, the supermarket employees physically
16   place the bag with the seafood on the counter. However, the counter is high. The seafood
17   counter is too high for a person in a wheelchair to reach. In the past Plaintiff has requested
18   the supermarket employee hand her the bag of seafood which she could not otherwise
19   reach if put on the counter. Sometimes the supermarket employees help. Sometimes, such
20   as on this day, they do not.
21          19.    The supermarket employee was rude to Plaintiff and did not hand her the
22   seafood bag. When Plaintiff asked again to be handed the seafood bag, the supermarket
23   employee refused in an impolite and dismissive manner.
24          20.    Not only was there discriminatory conduct by Defendants denying the
25   Plaintiff access, but there were also physical barriers which denied Plaintiff access to the
26   facilities on the Property.
27          21.    In additional to the discriminatory conduct of supermarket employees,
28   physical and architectural barriers resulting from non-compliance of building codes and
                                             4
                                         COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 5 of 10 Page ID #:5



 1   disability laws existed.
 2          22.    Physical barriers added to the discriminatory conduct shutting disabled
 3   people out, denying them equal access.
 4          23.    Transaction counters are another one of the facilities, privileges, and
 5   advantages offered by Defendants to patrons of the Property.
 6
            24.    However, there is no accessible seafood counter for disabled persons.
 7
     None of the transaction counter areas comply with the Americans with Disabilities
 8
     Act (“ADA”).
 9
            25.    The transaction counters do not comply with the latest California
10
     Building Codes (“2010 CBC Code”).
11
            26.    Plaintiff cannot see what she is purchasing because the counter is too
12
13
     high. There is no lowered counter for disabled persons in wheelchairs.

14          27.    There was no lowered, 36 inches or less, transaction counter for use by

15   persons seated in a wheelchair. 2010 1122B.5; ADA 1991 Code § 7.2; ADA 2010
16   Code § 904. Without a lowered transaction counter, it is difficult for Plaintiff to use
17   the counter to conduct business at the Property.
18          28.    Plaintiff personally encountered these barriers.
19          29.    These inaccessible conditions denied Plaintiff full and equal access and
20   caused difficulty, humiliation and frustration.
21          30.    The barriers existed during each of Plaintiff’s visits in 2019.
22          31.    Plaintiff alleges that Defendants knew that the architectural barriers
23   prevented access. Plaintiff will prove that Defendants had actual knowledge that the
24   architectural barriers prevented access and that the noncompliance with the ADAAG and
25   Title 24 of the California Building Code regarding accessible features was intentional.
26          32.    Plaintiff intends to return to Defendants public accommodation facilities in
27   the near future. Plaintiff is currently deterred from returning because of the knowledge of
28   barriers to equal access that continue to exist at Defendants’ facilities that relate to
                                              5
                                          COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 6 of 10 Page ID #:6



 1   Plaintiff’s disabilities.
 2          33.     Defendant has failed to maintain in working and useable conditions those
 3   features necessary to provide ready access to persons with disabilities.
 4          34.     Defendant, has the financial resources to remove these barriers without
 5   much expense or difficulty in order to make their Property more accessible to their
 6   mobility impaired customers. These barriers are readily achievable to remove. The United
 7   States Department of Justice has identified that these types of barriers are readily
 8   achievable to remove.
 9          35.     To date, Defendants refuse to remove these barriers.
10          36.     On information and belief, the Plaintiff alleges that the Defendants’ failure
11   to remove these barriers was intentional because the barriers are logical and obvious.
12   During all relevant times Defendants had authority, control and dominion over these
13   conditions and therefore the absence of accessible facilities was not a mishap but rather an
14   intentional act.
15          37.     These barriers to access are described herein without prejudice to Plaintiff
16   citing addition barriers to access after inspection by plaintiff’s access agents, pursuant to
17   Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding once a plaintiff
18   encounters one barrier at a site, a plaintiff can sue to have all barriers that relate to their
19   disability removed regardless of whether they personally encountered them).
20
21      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
               DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
22
23                                      (Against All Defendants)

24
            38.     Plaintiff alleges and incorporates by reference each and every allegation
25
     contained in all prior paragraphs of this complaint.
26
            39.     Title III of the ADA prohibits discrimination against any person on the basis
27
     of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
28
                                               6
                                           COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 7 of 10 Page ID #:7



 1   advantages, or accommodations of any place of public accommodation by any person who
 2   owns, leases or leases to, operates a place of public accommodation. U.S.C. § 12182(a).
 3          40.    Defendants discriminated against Plaintiff by denying “full and equal
 4   enjoyment” and use of the goods, services, facilities, privileges or accommodations of
 5   Defendant’s facility during each visit and each incident of deterred visit.
 6          41.    The acts and omissions of Defendant herein are in violation of Plaintiff’s
 7   rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
 8          42.    Pursuant to the ADA discrimination is a “failure to make reasonable
 9   modifications in policies, practices or procedures, when such modifications are necessary
10   to afford goods, services, facilities, privileged, advantages or accommodation to
11   individuals with disabilities, unless the entity can demonstrate that making such
12   modifications would fundamentally alter the nature of such goods, services, facilities,
13   privileges, advantages or accommodations.” 42 U.S.C. § 12182(b)(2)(A)(ii).
14          43.    The ADA prohibits failing to remove structural architectural barriers in
15   existing facilities where such removal is readily achievable. 42 U.S.C. §
16   12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily accomplishable
17   and able to be carried out without much difficulty or expense.” Id. § 12181(9). Barriers
18   are defined by reference to the ADAAG, found at 28 C.F.R., Part 36.
19          44.    In the event removal of any barrier is shown to not be readily achievable, a
20   failure to make goods, services, facilities, or accommodations available through
21   alternative methods is also prohibited if these methods are readily achievable. Id. §
22   12182(b)(2)(A)(v).
23          45.    Plaintiff alleges that Defendant can easily remove the architectural barriers
24   at their facility without much difficulty or expense, and that Defendant violated the ADA
25   by failing to remove those barriers because it was readily achievable to do so. There are
26   companies in the area which can repaint the parking areas for as little as $350. Defendants
27   can afford such costs given they are a fraction of what the Defendants takes in rental
28   profits for such a large and expensive property.
                                             7
                                         COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 8 of 10 Page ID #:8



 1          46.    In the alternative, if it was not “readily achievable” for Defendants to
 2   remove the facilities barriers, the Defendants violated the ADA by failing to make the
 3   required services available through alternative methods, which are readily achievable.
 4          47.    On information and belief, the facility was modified after January 26, 1992,
 5   mandating access requirements under the ADA.
 6          48.    The ADA requires that facilities altered in a manner that affects or could
 7   affect its usability must be made readily accessible to individuals with disabilities to the
 8   maximum extent feasible. 42 U.S.C. §12183(a)(2).
 9          49.    Plaintiff alleges that Defendants altered the facility in a manner that violated
10   the ADA and was not readily accessible to physically disabled persons, including
11   Plaintiff, to the maximum extent feasible.
12          50.    The ADA also requires reasonable modification in policies, practices, or
13   procedures when necessary to afford such goods, services, facilities, or accommodations
14   to individuals with disabilities, unless the entity can demonstrate that making such
15   modifications would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
16          51.    Plaintiff alleges that Defendants violated the ADA by failing to make
17   reasonable modifications in policies, practices, or procedures at the facility when these
18   modifications were necessary to afford (and would not fundamentally alter the nature of)
19   these goods, services, facilities, or accommodations.
20          52.    Plaintiff seeks a finding from this Court that Defendants violated the ADA
21   in order to pursue damages under California’s Unruh Civil Rights Act for Disable Persons
22   Act.
23          53.    Here the Defendants’ failure to make sure that accessible facilities were
24   available and ready to be used by the Plaintiff is a violation of law.
25          54.    Plaintiff would like to continue to frequent Defendants’ facility because of
26   because it is close to her home, but Plaintiff has been discriminated against and continues
27   to be discriminated against because of the lack of accessible features.
28          55.    Among the remedies sought, Plaintiff seeks an injunction order requiring
                                             8
                                         COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 9 of 10 Page ID #:9



 1   compliance with the state and federal access laws for all the access violations that exist at
 2   the Property.
 3
 4   V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT (Cal. Civ.
                              Code § 51-53.)
 5
 6                                      (Against All Defendants)

 7
            56.      Plaintiff repleads and incorporates by reference, as fully set forth again
 8
     herein, the allegations contained in all prior paragraphs of this complaint.
 9
            57.      California Civil Code § 51 states, in part: All persons within the
10
     jurisdictions of this state are entitled to the full and equal accommodations, advantages,
11
     facilities, privileges, or services in all business establishments of every kind whatsoever.
12
            58.      California Civil Code § 51 also states, in part: No business establishment of
13
     any kind whatsoever shall discriminate against any person in this state because of the
14
     disability of the person.
15
            59.      California Civil Code § 51(f) specifically incorporates (by reference) an
16
     individual’s rights under the ADA into the Unruh Act.
17
            60.      The Unruh Act also provides that a violation of the ADA, or California state
18
     accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, § 51(f); Arnold v.
19
     United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.Cal.1994).
20
            61.      Defendants’ above-mentioned acts and omissions have violated the Unruh
21
     Act by denying Plaintiff rights to full and equal use of the accommodations, advantages,
22
     facilities, privileges and services they offer, on the basis of Plaintiff’s disability.
23
            62.      Defendants’ above-mentioned acts and omissions have also violated the
24
     Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and are liable
25
     for damages. (Civ. Code § 51(f), 52(a)).
26
            63.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
27
     discomfort or embarrassment for the Plaintiff, the Defendants are also each responsible
28
                                               9
                                           COMPLAINT
Case 5:19-cv-01121-CJC-KK Document 1 Filed 06/17/19 Page 10 of 10 Page ID #:10



  1   for statutory damages, such as a civil penalty. (Civ. Code § 52).
  2          64.      Plaintiff was actually damaged.
  3          65.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks statutory
  4   minimum damages of four thousand dollars ($4,000) for each offense.
  5                                      PRAYER FOR RELIEF
  6                   WHEREFORE, Plaintiff prays judgment against Defendants, as follows:
  7          1. For injunctive relief, compelling Defendants to comply with the Americans for
  8                Disabilities Act and the Unruh Civil Rights Act. Note: Plaintiff is not invoking
  9                section 55 of the California Civil Code and is not seeking injunctive relief
 10                under the Disabled Person Acts.
 11          2. Damages under the Unruh Civil Rights Act which provides for actual damages
 12                and a statutory minimum of $4,000 per each offense
 13          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to 42
 14                                         JURY DEMAND
 15
             Plaintiffs demand a trial by jury on all issues so triable.
 16
 17   DATED: June 17, 2019                 THE LAW OFFICE OF HAKIMI & SHAHRIARI
 18
 19
 20                                        By:    /s/ Peter Shahriari, Esq.____________
 21                                               PETER SHAHRIARI, ESQ.
                                                  Attorney for Plaintiff
 22
 23
 24
 25
 26
 27
 28
                                               10
                                            COMPLAINT
